15-1252
     Montesa et al. v. Wizman et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of March, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                PETER W. HALL,
 8                               Circuit Judges.
                               *
 9                DENISE COTE,
10                               District Judge.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       REBECCA MONTESA et al.,
14                Plaintiffs-Appellees,
15
16                    -v.-                                               15-1252
17
18       ELIEZER WIZMAN et al.,
19                Defendants-Appellants.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANTS:                       DAVID B. SALMONS (with David J.
23                                             Butler, Bryan M. Killian,


                *
               The Honorable Denise Cote, United States District
         Court for the Southern District of New York, sitting by
         designation.
                                                  1
 1                                Randall M. Levine & Stephanie
 2   Schuster on the brief), MORGAN, LEWIS & BOCKIUS LLP,
 3   Washington, D.C.
 4
 5   FOR APPELLEES:             LAURA D. BARBIERI (with Arthur
 6                              Z. Schwartz on the brief),
 7                              ADVOCATES FOR JUSTICE, New York,
 8                              New York.
 9
10        Appeal from a judgment of the United States District
11   Court for the Southern District of New York (Seibel, J.).
12
13        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
14   AND DECREED that the appeal is DISMISSED for lack of
15   appellate jurisdiction.
16
17        Defendants-appellants Eliezer Wizman, Joel Klein, Moshe
18   Hopstein, Daniel Schwartz, Yehuda Weissmandl, Richard Stone,
19   Morris Kohn, Aron Wiedner, Eliyahu Solomon, Moses Friedman,
20   and East Ramapo Central School District (“district
21   defendants”) appeal an order of the United States District
22   Court for the Southern District of New York (Seibel, J.),
23   directing that the District retrieve and produce the
24   individual defendants’ emails from their personal email
25   accounts that relate to or involve District business to the
26   extent those emails are in the possession, custody, or
27   control of the District. We assume the parties’ familiarity
28   with the underlying facts, the procedural history, and the
29   issues presented for review.
30
31        We lack appellate jurisdiction over interlocutory
32   appeals of discovery orders. See S.E.C. v. Rajaratnam, 622
33 F.3d 159, 168 (2d Cir. 2010) (“We conclude that the category
34   should be described more broadly as discovery orders . . .
35   and . . . we lack jurisdiction to review such orders.”);
36   Chase Manhattan Bank, N.A. v. Turner & Newall, PLC, 964 F.2d
37   159, 163 (2d Cir. 1992) (“We thus reaffirm our long-stated
38   view that [the collateral order doctrine] does not provide
39   jurisdiction to review interlocutory discovery orders.”).
40
41        The district defendants contend that appellate
42   jurisdiction is proper because the discovery order at issue
43   impinges on the individual defendants’ defenses of absolute
44   and qualified immunity. The record belies this argument.
45   See Joint Appendix (“J.A.”) at 214-15 (“Defendants are
46   correct that discovery should not be ordered against a
47   defendant appealing a ruling on immunity, and that if they

                                  2
 1   win their appeal they will not be subjected to discovery
 2   demands as parties in the future. But Judge McCarthy was
 3   clear that the individual Defendants are under no obligation
 4   to respond to any discovery demands.”) (emphasis added)
 5   (citations omitted)).
 6
 7        The district defendants argue that footnote 6 of the
 8   order functionally forces the former board members who are
 9   individual defendants to participate in discovery: “Of
10   course, any insinuation that the former Board members should
11   not cooperate would be inappropriate and grounds for
12   sanctions,” J.A. at 214 n.6. This footnote imposes no
13   separate obligation on the former board members. The
14   district court simply threatened sanctions if the District
15   intentionally impedes discovery by suggesting that the
16   former Board members should not cooperate.
17
18        For the foregoing reasons, and finding no merit in the
19   district defendants’ other arguments, we hereby DISMISS the
20   appeal for lack of jurisdiction.
21
22                              FOR THE COURT:
23                              CATHERINE O’HAGAN WOLFE, CLERK
24




                                  3